           Case 1:19-cv-00109-SM Document 8 Filed 01/30/19 Page 1 of 1


                                                                               U.S.BiSiRICI COURT
                                                                                 DISTRICT OF NH
                             UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSIDRE                      2019 JAN 30 AM 11=39

                                                                                       »   r   .r«»



                                                                                   i"*'L.
        JOHN DOE',

                       Plaintiff,
              V.                                                       Civil Action No.


TRUSTEES OF DARTMOUTH COLLEGE,

                     Defendant,



               PLAINTIFF^S MOTION TO FILE AFFIDAVIT UNDER SEAL


        Pursuant to Local Rule 83.12, plaintiff moves for leave to file under seal a financial

affidavit containing his true identity, address, email, and phone number.

        Plaintiff requests that the court allow him to file this affidavit under seal for the same

reasons explained in the motion to proceed under a pseudonym filed concurrently with this

motion. Plaintiff requests the materials be given a Level II seal with an expiration date of

January 2118.




Date:      1/25/2019                                                         Respectfully submitted.


                                                                                               John Doe
